Thornton, J., specially concurring.
I concur in the above, except what is said in relation to the last point discussed. I think that the Act of 1868 was repealed as far as regards this point by the one hundred and sixteenth section of the Act of March 30, 1874 (see amendments to the Codes for 1873-’74, 60) ; therefore the action was properly brought in the name of the reclamation district. (Pol. Code, § 3466 ; People v. Sag-gin, 57 Cal. 579.) The proceedings in regard to the assessment substantially followed the provisions of the Political Code.
I therefore concur in the judgment.